Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia a support frame movably coupled to a patient table, wherein the support frame shares a common longitudinal axis with the patient table and wherein the support frame is configured to slide relative to the patient table only along the common longitudinal axis, the support frame having: a computer display support, wherein the computer display support is configured to slide relative to the patient table only along the common longitudinal axis.
Williams et al. teaches a medical instrument system, comprising: a support frame (68) coupled to a patient table (para [0051]), the support frame having a computer display support (FIG. 14), and an endoscope holder (12,20), wherein the computer display support and the endoscope holder are coupled to move together as a single unit (FIG. 14).  However, Williams et al. does not specifically teach the support frame is movably coupled to the patient table.  Therefore, Williams does not meet all of the limitations of the currently pending claim.
Weitzner et al. teaches a medical instrument system comprising: support frame (22) movably coupled to a patient table (para [0259], FIG. 49); and an endoscope holder (26), wherein the endoscope holder includes an endoscope holder longitudinal axis (FIG. 1), wherein an endoscope (28) is configured to be coupled to the endoscope holder (via 38 can rotate about the endoscope holder longitudinal axis (para [0138] for example).  However, Weitzner et al. does not teach a computer display support, wherein the computer display support is configured to slide only along the common longitudinal axis.  Therefore Weitzner et al. does not meet all of the limitations of the currently pending claim.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 19 comprising inter alia a support frame movably coupled to a patient table, the support frame having: a handle including a pair of side rails joined at a first end of each of the side rails by a top rail and joined 
Williams et al. teaches a medical instrument system, comprising: a support frame (68) coupled to a patient table (para [0051]), the support frame having a computer display device (FIG. 14), and an endoscope (20), wherein the computer display device and the endoscope are coupled to the support frame to move together as a single unit (FIG. 14); and a handle, wherein the handle is positioned at approximately the same angle as a display plane of the computer display device (FIG. 14).  However, Williams et al. does not teach a pair of side rails, top and bottom rails, and a central rail.  Therefore Williams et al. fails to meet all of the limitations of the current claim.
Cadouri teaches a handle including a pair of side rails joined at a first end of each of the side rails by a top rail and joined at an opposite end of each of the side rails by a bottom rail, wherein the pair of side rails and the bottom rail are disposed outside a periphery of the computer display device (FIG. 4A, 414).  However, Cadouri does not teach a central rail extending from a first side rail from the pair of side rails to the other side rail from the pair of side rails.  Therefore Cadouri does not meet all of the limitations of the current claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795